CROSSHAIR EXPLORATION & MINING CORP. CONSOLIDATED FINANCIAL STATEMENTS APRIL 30, 2010 (Expressed in Canadian Dollars) The accompanying notes are an integral part of these consolidated financial statements. DAVIDSON & COMPANY LLP Chartered Accountants: A Partnership of Incorporated Professionals INDEPENDENT AUDITORS’ REPORT To the Shareholders of Crosshair Exploration & Mining Corp. We have audited the consolidated balance sheets of Crosshair Exploration & Mining Corp. as at April 30, 2010 and 2009 and the consolidated statements of operations and comprehensive loss, shareholders' equity and cash flows for the years ended April 30, 2010, 2009 and 2008.These financial statements are the responsibility of the Company's management.Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with Canadian generally accepted auditing standards and with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform an audit to obtain reasonable assurance whether the financial statements are free of material misstatement.The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting.Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an option on the effectiveness of the Company’s internal control over financial reporting.Accordingly, we express no such opinion.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. In our opinion, these consolidatedfinancial statements present fairly, in all material respects, the financial position of the Company as at April 30, 2010 and 2009 and the results of its operations and cash flows for the years ended April 30, 2010, 2009 and 2008 in accordance with Canadian generally accepted accounting principles. “DAVIDSON & COMPANY LLP” Vancouver, Canada Chartered Accountants July 22, 2010 COMMENTS BY AUDITORS FOR U.S. READERS ON CANADA – U.S. REPORTING DIFFERENCE In the United States, reporting standards for auditors require the addition of an explanatory paragraph (following the opinion paragraph) when the financial statements are affected by conditions and events that cast substantial doubt on the Company's ability to continue as a going concern, such as those described in Note 1 to the financial statements.Our report to the shareholders dated July 22, 2010 is expressed in accordance with Canadian reporting standards which do not permit a reference to such events and conditions in the auditors' report when these are adequately disclosed in the financial statements. “DAVIDSON & COMPANY LLP” Vancouver, Canada Chartered Accountants July 22, 2010 1200 - 609 Granville Street, P.O. Box 10372, Pacific Centre, Vancouver, BC, Canada, V7Y 1G6 Telephone (604) 687-0947Fax (604) 687-6172 The accompanying notes are an integral part of these consolidated financial statements. CROSSHAIR EXPLORATION & MINING CORP. CONSOLIDATED BALANCE SHEETS AS AT APRIL 30 (Expressed in Canadian Dollars) ASSETS Current assets Cash and cash equivalents $ $ Marketable securities (cost: $3,695,052 & $2,695,052, respectively) Receivables (Note 10) Prepaid expenses (Note 10) Other receivables (net of provision for bad debt) - Reclamation bonds Equipment (Note 3) Mineral properties (Note 5) $ LIABILITIES AND SHAREHOLDERS' EQUITY Current liabilities Payables and accrued liabilities $ $ Due to related parties (Note 10) Future reclamation costs (Note 6) Contingent Liability (Note 15) - Shareholders' equity Capital stock(Note 8) Authorized Unlimited number of common shares without par value Issued: 131,477,493 (April 30, 2009 – 112,184,313) common shares Contributed surplus (Note 8) Deficit ) ) $ Nature of Operations and Going Concern (Note 1) Commitments (Note 7) Contingencies (Note 15) On behalf of the Board: “Mark J. Morabito” Director “Ian B. Smith” Director Mark J. Morabito Ian B. Smith The accompanying notes are an integral part of these consolidated financial statements. CROSSHAIR EXPLORATION & MINING CORP. CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE LOSS YEARS ENDED APRIL 30 (Expressed in Canadian Dollars) EXPENSES Accretion (Note 6) $ $ $ Amortization Audit and accounting Provision for bad debt - Consulting (Note 10) Directors fees (Note 10) - Insurance Investor relations Legal (Note 10) Management fees (Note 10) Office and administration Property Investigations - - Rent Stock-based compensation (Note 8) Transfer agent and filing fees Travel Wages and salaries OTHER INCOME (EXPENSES) Interest income Management fee income - - Gain on disposition of capital assets - - Gain on disposition of Sinbad Claims - - Gain (loss) on foreign exchange ) - Asset retirement obligation recovery - - Unrealized gains (losses) on marketable securities ) ) Impairment/ write-off of mineral properties ) Loss before income tax ) ) ) Future income tax recovery (Note 11) - Loss and comprehensive loss for the year $ ) $ ) $ ) Basic and diluted loss per common share $ ) $ ) $ ) Basic and diluted weighted average number of common shares outstanding The accompanying notes are an integral part of these consolidated financial statements. CROSSHAIR EXPLORATION & MINING CORP. CONSOLIDATED STATEMENTS OF CASH FLOWS YEARS ENDED APRIL 30 (Expressed in Canadian Dollars) CASH FLOWS FROM OPERATING ACTIVITIES Loss for the year $ ) $ ) $ ) Items not affecting cash: Accretion Accrued income on other receivables - ) - Amortization Provision for bad debt - Future income tax recovery ) ) - Stock-based compensation Unrealized gain–foreign exchange ) ) - Unrealized losses (gains) on marketable securities ) Write-off / impairment of mineral properties Gain on disposition of Sinbad Claims - - ) Asset retirement obligation recovery ) Acquisition of marketable securities - ) ) Non-cash working capital item changes Receivables ) ) Due from related party ) - - Prepaid expenses ) ) Payables and accrued liabilities ) ) Due to related parties ) ) Net cash used in operating activities ) ) ) CASH FLOWS FROM INVESTING ACTIVITIES Acquisition costs on acquisition of Target - ) - Cash acquired on acquisition of Target - - Proceeds on sale of mineral property - - Mineral properties ) ) ) Acquisition of equipment ) ) ) Reclamation bond refunds - - Net cash used in investing activities ) ) ) CASH FLOWS FROM FINANCING ACTIVITIES Issuance of shares for cash, net of costs ) Advances made to Target - ) - Net cash provided by (used in) financing activities ) Net change in cash and cash equivalents during the year ) ) Cash and cash equivalents, beginning of the year Cash and cash equivalents, end of the year $ $ $ Cash and cash equivalents Cash $ $ $ Liquid short term investments $ $ $ Supplemental disclosures with respect to cash flows (Note 9) The accompanying notes are an integral part of these consolidated financial statements. CROSSHAIR EXPLORATION & MINING CORP. CONSOLIDATED STATEMENT OF SHAREHOLDERS’ EQUITY (Expressed in Canadian Dollars) Capital Stock Number of Shares Amount Contributed Surplus Deficit Total Balance at April 30, 2007 $ $ $ ) $ Issued for: Private placement - - Share issuance costs - ) - ) Property acquisition - - Return to treasury ) - Exercise of stock options - - Exercise of agent warrants - - Exercise of warrants - - Stock-based compensation for the year - - - Less: fair market value of options and warrants - - ) - ) Loss for the year - - - ) ) Balance at April 30, 2008 ) Issued for: Share issuance costs - ) - - ) Property acquisition - Target plan of arrangement (Note 4) - Stock-based compensation for the year - - - Tax benefit renounced to flow-through shareholders - ) - - ) Loss for the year - - - ) ) Balance at April 30, 2009 ) Issued for: Stock option exercise ) - Private placement – Nov 2009 - Flow-through private placement– Nov 2009 - - Debt Settlement - - Flow-through private placement– Dec 2009 - - Flow-through private placement– April 2010 - Share issuance costs - ) - ) Tax benefit renounced to flow-through shareholders - ) - - ) Stock-based compensation for the year - - - Loss for the year - - - ) ) Balance at April 30, 2010 $ $ $ ) $ The accompanying notes are an integral part of these consolidated financial statements. CROSSHAIR EXPLORATION & MINING CORP. NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS April 30, 2010 (Expressed in Canadian Dollars) 1.NATURE OF OPERATIONS AND GOING CONCERN Crosshair Exploration & Mining Corp. (the "Company" or “Crosshair”) was incorporated under the laws of British Columbia on September 2, 1966.Its principal business activities are the acquisition, exploration and development of mineral properties. All of the Company’s resource properties are located in North America. The Company is in the process of exploring and developing its mineral properties and has not yet determined whether the properties contain ore reserves that are economically recoverable.The recoverability of the amounts shown for mineral properties and related deferred exploration costs are dependent upon the existence of economically recoverable reserves, the ability of the Company to obtain necessary financing to complete the development of those reserves and upon future profitable production. While these consolidated financial statements have been prepared using Canadian generally accepted accounting principles applicable to a going concern, which contemplates the realization of assets and settlement of liabilities in the normal course of business as they come due, certain conditions and events cast significant doubt on the validity of this assumption. For the year ended April 30, 2010, the Company reported a loss of $2,321,078 and as at that date had an accumulated deficit of $53,694,636. The Company’s ability to continue as a going concern is dependent upon its ability to obtain additional funding from loans or equity financings or through other arrangements. To raise funds for operations, the Company is pursuing merger and acquisition opportunities, in conjunction with private or institutional financing. However, there can be no assurance that these activities will be successful. These consolidated financial statements do not reflect the adjustments to the carrying values of assets and liabilities and the reported expenses and balance sheet classifications that would be necessary were the going concern assumption deemed to be inappropriate. These adjustments could be material. 2.BASIS OF PRESENTATION Change in accounting policy New Canadian Accounting Pronouncements Goodwill and intangible assets (Section 3064) In February 2008, the CICA issued Section 3064, “Goodwill and Intangible Assets”, which replaces Section 3062, “Goodwill and Other Intangible Assets”. This new standard provides guidance on the recognition, measurement, presentation and disclosure of goodwill and intangible assets. Concurrent with the adoption of this standard, EIC 27, “Revenue and Expenditures in the Pre-operating Period”, was withdrawn. The adoption of this section did not have a significant effect on the Company’s financial statements. Business combinations (Section 1582) In January 2009, the CICA issued Section 1582 “Business Combinations” to replace Section 1581. Prospective application of the standard will be effective May 1, 2011, with early adoption permitted. This new standard effectively harmonizes the business combinations standard under Canadian GAAP with International Financial Reporting Standards. The new standard revises guidance on the determination of the carrying amount of the assets acquired and liabilities assumed, goodwill and accounting for non-controlling interests at the time of a business combination. The Company does not expect the adoption of this section to have a significant effect on its financial statements. CROSSHAIR EXPLORATION & MINING CORP. NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS April 30, 2010 (Expressed in Canadian Dollars) 2.BASIS OF PRESENTATION (cont’d) New Canadian Accounting Pronouncements (cont’d…) Consolidated Financial Statements (Section 1601) and Non-Controlling Interests (Section 1602) The CICA concurrently issued Section 1601 “Consolidated Financial Statements” and Section 1602 “Non-Controlling Interests” which replace Section 1600 “Consolidated Financial Statements.” Section 1601 provides revised guidance on the preparation of consolidated financial statements and Section 1602 addresses accounting for non-controlling interests in consolidated financial statements subsequent to a business combination. Theses standards are effective May 1, 2011, unless they are early adopted at the same time as Section 1582 “Business Combinations.” The Company does not expect the adoption of this section to have a significant effect on its financial statements. International Financial Reporting Standards (“IFRS”) In February 2008 the Canadian Accounting Standards Board ("AcSB") announced that publicly-listed companies are to adopt IFRS, replacing Canadian GAAP, for interim and annual financial statements relating to fiscal periods beginning on or after January 1, 2011. Accordingly, the Company will commence reporting under IFRS for its fiscal year commencing May 1, 2011, and will present its first IFRS-based financial statements for its interim fiscal quarter ending July 31, 2011. These statements will require comparative amounts determined under IFRS for the prior fiscal year period, which in turn will require the restatement to conform with IFRS of the Company’s balance sheets at both April 30, 2010 and 2011. The Company has commenced the diagnostic phase of planning for the implementation of IFRS. It has determined that the principal areas of impact will be IFRS 1 – first time adoption; presentation of financial statements; property, plant and equipment; asset retirement obligations; impairment of assets; and share-based payments. The Company expects its detailed analysis of relevant IFRS requirements and of IFRS 1 will be complete by the end of its second fiscal quarter October 30, 2010, along with its determination of changes to accounting policies and choices to be made. The Company has not yet reached the stage where a quantified impact of conversion on its financial statements can be measured. The Company expects to complete its quantification of financial statement impacts by the end of its third fiscal quarter January 31, 2011. Significant accounting policies Consolidation These consolidated financial statements include the accounts of the Company, Target Exploration & Mining Corp, and 448018 Exploration Inc. (Note 4); both of which are wholly owned subsidiaries, and the accounts of The Bootheel Project LLC (Note 5). All inter-company transactions and balances have been eliminated. Foreign exchange The financial position and results of the Company’s integrated foreign operations have been translated into Canadian funds using the temporal method as follows: i) Monetary items, at the rate of exchange prevailing at the consolidated balance sheet date; ii) Non-monetary items, at the historical rate of exchange; and iii) Exploration and administration costs, at the average rate during the year in which the transaction occurred. Gains and losses arising on currency translation are included in operations for the year. CROSSHAIR EXPLORATION & MINING CORP. NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS April 30, 2010 (Expressed in Canadian Dollars) 2. BASIS OF PRESENTATION (cont’d…) Significant accounting policies (cont’d…) Use of estimates The preparation of financial statements in conformity with Canadian generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amount of assets and liabilities and the disclosure of contingent assets and liabilities at the date of the financial statements and the reported amount of revenues and expenses during the period.Actual results could differ from these estimates. Financial Instruments The Company follows CICA Handbook Section 1530 “Comprehensive Income” (“Section 1530”), Section 3251 “Equity”, Section 3855 “Financial Instruments – Recognition and Measurement” (“Section 3855”), Section 3861 “Financial Instruments – Disclosure and Presentation” and Section 3865 “Hedges”.These sections, provide requirements for the recognition and measurement of financial instruments and on the use of hedge accounting.Section 1530 establishes standards for reporting and presenting comprehensive income which is defined as the change in equity from transactions and other events from non-owner sources.Other comprehensive income refers to items recognized in comprehensive income but that are excluded from net income calculated in accordance with Canadian generally accepted accounting principles. Under Section 3855, all financial instruments are classified into five categories: held-for-trading, held-to-maturity investments, loans and receivables, available-for-sale financial assets or other financial liabilities.All financial instruments and derivatives are measured in the balance sheet at fair value except for loans and receivables, held-to-maturity investments and other financial liabilities which are measured at amortized cost.Subsequent measurement and changes in fair value will depend on their initial classification as follows: (1) held-for-trading financial assets are measured at fair value and changes in fair value are recognized in net income; (2) available-for-sale financial instruments are measured at fair value with changes in fair value recorded in other comprehensive income until the instrument is derecognized or impaired; and (3) all derivative instruments, including embedded derivatives, are recorded in the balance sheet at fair value and changes in fair value are recorded in other comprehensive income. The Company has classified its cash and cash equivalents and marketable securities as held-for-trading.Receivables are classified as loans and receivables.Accounts payable and accrued liabilities and due to related parties are classified as other financial liabilities, all of which are measured at amortized cost.The Company has elected to measure all derivatives and embedded derivatives at fair value and the Company maintained its policy not to use hedge accounting. Section 3855 also provides guidance on accounting for transaction costs incurred upon issuance of debt instruments or modification of a financial liability.Transaction costs are not deducted from the financial liability and are amortized using the effective interest method over the life of the related liability. CICA Handbook Section 3862, Financial Instruments – Disclosures was amended to require disclosure about the inputs used in making fair value measurements, including their classification within a hierarchy that prioritizes their significant.The three levels of the fair value hierarchy are: Level 1 – Unadjusted quoted prices in active markets for identical assets or liabilities; Level 2 – Inputs other than quoted prices that are observable for the asset or liability either directly or indirectly; and Level 3 – Inputs that are not based on observable market data. (See Note 14) CROSSHAIR EXPLORATION & MINING CORP. NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS April 30, 2010 (Expressed in Canadian Dollars) 2.BASIS OF PRESENTATION (cont’d…) Significant accounting policies (cont’d…) Cash and cash equivalents The Company considers cash and cash equivalents to include cash on deposit and highly liquid short-term interest bearing variable rate investments.Interest earned is recognized immediately in operations. Marketable securities The Company accounts for its marketable securities at fair market value with gains and losses included in the statement of operations. Equipment Equipment is recorded at cost.The equipment noted below is amortized over its useful lives using the following annual rates and methods: Computer and office equipment 30% Declining balance Computer software 45% Declining balance Exploration equipment 20% Declining balance Furniture and fixtures 20% Declining balance Leasehold improvements 3 years Straight-line Mineral properties Costs related to the acquisition, exploration and development of mineral properties are capitalized by property until the commencement of commercial production.If commercially profitable ore reserves are developed, capitalized costs of the related property are reclassified as mining assets and amortized using the unit of production method.If, after management review, it is determined that capitalized acquisition, exploration and development costs are not recoverable over the estimated economic life of the property, or the property is abandoned, or management deems there to be an impairment in value, the property is written down to its net realizable value. Any option payments received by the Company from third parties or tax credits refunded to the Company are credited to the capitalized cost of the mineral property. If payments received exceed the capitalized cost of the mineral property, the excess is recognized as income in the year received. The amounts shown for mineral properties do not necessarily represent present or future values.Their recoverability is dependent upon the discovery of economically recoverable reserves, the ability of the Company to obtain the necessary financing to complete the development, and future profitable production or proceeds from the disposition thereof. Future reclamation costs The Company follows the recommendations of CICA Handbook Section 3110, Asset Retirement Obligations. This section requires recognition of a legal liability for obligations relating to retirement of property, plant, and equipment, and arising from the acquisition, construction, development, or normal operation of those assets. Such asset retirement cost must be recognized at fair value, when a reasonable estimate of fair value can be made, in the period in which it is incurred, added to the carrying value of the asset, and amortized into income on a systematic basis over its useful life. If the fair value of the liability decreases due to changes in future cash flow estimates, a corresponding decrease in the related asset is recorded. If the reduction exceeds the value of the related asset, the remaining amount is reduced through earnings. CROSSHAIR EXPLORATION & MINING CORP. NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS April 30, 2010 (Expressed in Canadian Dollars) 2.BASIS OF PRESENTATION (cont’d…) Significant accounting policies (cont’d…) Flow-through shares Canadian Income Tax Legislation permits an enterprise to issue securities referred to as flow-through shares, whereby the investor can claim the tax deductions arising from the renunciation of the related resource expenditures. When resource expenditures are renounced to the investors and the Company has reasonable assurance that the expenditures will be completed, future income tax liabilities are recognized with a corresponding reduction to share capital. If a company has sufficient unused tax losses and deductions to offset all or part of the future income tax liabilities and no future income tax assets have been previously recognized on such losses, a portion of such unrecognized losses (losses multiplied by the effective corporate tax rate) is recorded as income up to the amount of the future income tax liability that was previously recognized on the renounced expenditures. Loss per share Basic loss per share is computed by dividing the loss for the year by the weighted average number of common shares outstanding during the year. For diluted per share computations, assumptions are made regarding potential common shares outstanding during the year.The weighted average number of common shares is increased to include the number of additional common shares that would be outstanding if, at the beginning of the year, or at time of issuance, if later, all options and warrants are exercised.Proceeds from exercise are used to purchase the Company’s common shares at their average market price during the year, thereby reducing the weighted average number of common shares outstanding.If these computations prove to be anti-dilutive, diluted loss per share is the same as basic loss per share. Stock-based compensation The Company has an employee stock option plan.The Company recognizes an expense arising from stock options granted to both employees and non-employees using the fair value method.The fair value of option grants is generally established at the date of grant using the Black Scholes option pricing model and the compensation amount, equal to the option’s fair value, is then recognized over the options’ vesting periods. Income taxes Income taxes are accounted for using the asset and liability method. Under this method of tax allocation, future tax assets and liabilities are determined based on differences between the financial statement carrying amounts of existing assets and liabilities and their respective tax bases (“temporary differences”) and losses carried forward. Future income tax assets and liabilities are measured using the enacted tax rates expected to be in effect when the temporary differences are likely to reverse.The effect on future tax assets and liabilities of a change in tax rates is recognized in income in the period that includes the date of enactment or substantive enactment. The amount of future income tax assets recognized is limited to the amount that is more likely than not to be realized. Impairment of long-lived assets A long-lived asset is tested for recoverability whenever events or changes in circumstances indicate that its carrying amount may not be recoverable.An impairment loss is recognized when the carrying amount of a long-lived asset exceeds its fair value.For purposes of recognition and measurement of an impairment loss, a long-lived asset is grouped with other assets and liabilities to form an asset group at the lowest level for which identifiable cash flows are largely independent of the cash flows of other assets and liabilities.Estimates of future cash flows used to test recoverability of a long-lived asset include only the future cash flows that are directly associated with, and that are expected to arise as a direct result of, its use and eventual disposition. CROSSHAIR EXPLORATION & MINING CORP. NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS April 30, 2010 (Expressed in Canadian Dollars) 3.EQUIPMENT April 30, 2010 April 30, 2009 Description Cost Accumulated Amortization Net Book Value Cost Accumulated Amortization Net Book Value Furniture & fixtures $ Computer & office equipment Computer software Exploration equipment Leasehold improvements $ CROSSHAIR EXPLORATION & MINING CORP. NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS April 30, 2010 (Expressed in Canadian Dollars) 4.ACQUISITION Target Exploration & Mining Corp. On January 6, 2009, the Company entered into a plan of arrangement with Target Exploration & Mining Corp. (“Target”), whereby the Company agreed to acquire all of the outstanding common shares, warrants and stock options of Target. In consideration, the Company issued common shares, warrants and stock options on a 1.2 ratio for each Target common share, warrant and stock option outstanding, with all other terms of the warrants and stock options remaining unchanged. On March 31, 2009, the plan of arrangement was completed and the Company issued 14,663,488 common shares, 2,283,300 warrants and 2,400,000 stock options to Target shareholders and paid acquisition costs of $195,271, with a total value of $2,509,592. The cost of the asset acquisition should be based on the fair value of the consideration given, except where the fair value of the consideration given is not clearly evident. In the case of the Company, the fair value of the consideration given was used which was allocated amongst the fair value of the assets and liabilities of Target as of the date of acquisition. The acquisition of Target constitutes a related party transaction, and since the transaction has commercial substance and is not in the normal course of operations, it has been measured at the exchange amount. The total purchase price of $2,509,592 includes the following: Common shares issued $ Fair value of options Fair value of warrants Acquisition costs $ The purchase price of $2,509,592 was allocated as follows: Cash $ Receivables Reclamation bonds Equipment Mineral properties Current liabilities ) Advances due to Crosshair ) Future reclamation obligations ) $ These consolidated financial statements include the results of operations of Target from March 31, 2009, the date of acquisition. CROSSHAIR EXPLORATION & MINING CORP. NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS April 30, 2010 (Expressed in Canadian Dollars) 5.MINERAL PROPERTIES CMB $ CMB JV $ Bootheel Project $ Golden Promise $ Other Claims $ Total $ Balance April30, 2008 - - $ - Drilling & trenching - - - Geology - Geophysics - - Administration - Technical analysis - - Future reclamation - - - Acquisition costs JCEAP1 refunds received ) - ) Recovery- JV partner - ) - - - ) Administration fees - ) - - - ) Impairment charge ) ) - - - ) Total for year ) Balance April 30, 2009 Drilling & trenching - - Geology - Geophysics - Administration - Technical analysis - - Future reclamation ) ) ) - ) Acquisition costs - - JCEAP1 refunds received - ) - ) - ) Recovery- JV partner - ) ) ) - ) Administration fees - ) - ) - ) Write-off - ) ) Total for year ) ) Balance April 30, 2010 - 1 Junior Company Exploration Assistance Program CROSSHAIR EXPLORATION & MINING CORP. NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS April 30, 2010 (Expressed in Canadian Dollars) 5.MINERAL PROPERTIES (cont’d…) Cumulative totals as at April 30, 2010: CMB $ CMB JV $ Bootheel Project $ Golden Promise $ Other Claims $ Totals $ Drilling & trenching - - Geology - Geophysics - - Administration - Technical analysis - Future reclamation ) - ) Acquisition costs Recovery- JV partner - ) ) ) - ) Administration fees - ) - ) - ) JCEAP1 refunds received ) ) - ) - ) Impairment charge ) ) - - ) ) Balance April 30, 2010 - 1 Junior Company Exploration Assistance Program Central Mineral Belt (“CMB”) Moran Lake Property Pursuant to an agreement dated October 14, 2004, the Company acquired an option to earn a 90% interest, subject to a 2% net smelter royalty (“NSR”) and a 10% carried interest to the vendor, in the Moran Lake Property, a uranium prospect located in Central Labrador, Newfoundland, Canada.The agreement was amended on March 1, 2005 to include additional claims adjacent to the Moran Lake Property, known as Moran Heights. To date, the Company has issued 1,600,000 common shares, made cash payments totaling $575,000 and spent more than the required minimum $3,000,000 on project expenditures.Beginning November 10, 2009, the Company is required to make advance royalty payments in the amount of $200,000 per year until the commencement of commercial production (See Note 15).The Company is also required to complete a bankable feasibility study that is due on or before November 10, 2013. Otter/Portage Lake Property Pursuant to an agreement dated December 2, 2005, the Company acquired an option to earn a 100% interest, subject to a 1.5% NSR, in the Otter and Portage Lake Properties located in the Central Mineral Belt of Labrador. To date, the Company has issued the total required 225,000 common shares, made cash payments totaling $140,000 and spent more than the required minimum $600,000 on project expenditures. CROSSHAIR EXPLORATION & MINING CORP. NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS April 30, 2010 (Expressed in Canadian Dollars) 5. MINERAL PROPERTIES (cont’d…) CMB Joint Venture Silver Spruce Central Mineral Belt (“CMB”) Joint Venture In July 2008, the Company entered into an agreement with Universal Uranium Ltd. ("Universal") to acquire all of Universal's interest (60%) in its joint venture project with Silver Spruce Resources Inc. in Labrador for consideration of $500,000 cash, 10,000,000 common shares with a value of $5,100,000 and 7,500,000 warrants having a value of $1,500,418. The warrants were valued using the Black Scholes model with the following assumptions: risk-free rate – 2.50%; expected life – 3 years, and volatility – 84%. $95,581 of legal and regulatory costs was also incurred in relation to this acquisition.In addition the Company also acquired exploration equipment with a fair value of $63,672 from Universal.The terms of the warrants are more fully described in Note 8.Universal retains a 2% net smelter return (“NSR”) royalty on its 60% interest in the property, which may be reduced to 1.5% in consideration for a cash payment of $1,000,000.Crosshair also subscribed for 2,222,222 units of Universal at a price of $0.45 per unit.Each unit consists of one common share of Universal and one share purchase warrant entitling Crosshair to purchase an additional common share of Universal at a price of $0.65 on or before July 29, 2010. Bootheel Project On March 31, 2009, the Company acquired the Bootheel and Buckpoint Properties in Wyoming, USA through the acquisition via Plan of Arrangement of Target Exploration and Mining Corp. (see Note 4). Under an agreement dated June 7, 2007, as amended December 21, 2007, and February 28, 2008, between UR-Energy USA Inc. (“URE”), several of its subsidiaries, Target, now a wholly owned Crosshair subsidiary, and 448018, a wholly owned subsidiary of Target, the Company may earn a 75% interest in The Bootheel Project LLC (“BHP LLC”), subject to certain royalties, by completing expenditures totalling US$3 million and issuing 125,000 common shares on or before June 7, 2011.As of April 30, 2010, the Company, through Target, has earned its 75% interest in BHP LLC. Under Agreements dated February 5, 2008 between M J Ranches Inc, and 448018 as manager, BHP LLC leased MJ Ranches’ 75% ownership of certain minerals on fee land that adjoins the Bootheel Property. The initial term of the agreement is for five years with provision for two renewals. Payment for the initial five year term is US $252,651 paid in advance, increased for inflation for the renewal periods. The acquired mineral rights are subject to a sliding scale royalty tied to the sales price of uranium. Golden Promise Golden Promise Property On April 29, 2009, Crosshair acquired a 60% interest in the Golden Promise Gold Project in Central Newfoundland, Canada with an option to acquire up to a 70% interest; terminated the original property option earn-in agreement with Paragon Minerals Corp. (“Paragon”); and abandoned the previously approved Plan of Arrangement with Gemini Metals Corp. (“Gemini”) whereby Crosshair was to transfer certain projects located in Newfoundland to Gemini in exchange for shares of Gemini.As a result of the current market conditions, the Board of Directors of Crosshair determined that it was no longer in the best interest of Shareholders to spin-out the assets of Golden Promise, South Golden Promise and Victoria Lake into a separate publicly traded company to be known as Gemini. CROSSHAIR EXPLORATION & MINING CORP. NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS April 30, 2010 (Expressed in Canadian Dollars) 5. MINERAL PROPERTIES (cont’d…) Golden Promise Golden Promise Property (cont’d) As per the original property option earn-in agreement the Company issued 20,000 common shares during the year ended April 30, 2009 to Paragon at a value of $12,400. Pursuant to the amended agreement with Paragon dated April 8, 2009, Crosshair issued 2,655,000 common shares with a market value of $686,608 during the year ended April 30, 2009.Crosshair will provide Paragon with a $2.0 million carried interest in initial exploration expenditures to be completed prior to May 2013. Crosshair can extend the timeframe to complete the initial exploration program by 12 months upon issuing 250,000 common shares to Paragon. Upon the successful completion of the initial $2.0 million exploration program, Crosshair can elect to earn an additional 10% interest (to 70%) in Golden Promise by providing Paragon with an additional $1.0 million carried interest in additional exploration expenditures within 24 months. Crosshair can extend the timeframe to complete the additional exploration program by 12 months upon issuing 100,000 common shares to Paragon.In the event Crosshair does not complete the additional expenditure program within the required timeframe, Crosshair can purchase the remaining 10% interest by paying Paragon the difference between actually incurred exploration expenditures and $1.0 million or just retain the 60% interest. Southern Golden Promise (Victoria Lake) The Company has earned a 60% interest in mineral claims located in the Botwood Basin area of Central Newfoundland known as Southern Golden Promise in consideration for issuing a total 400,000 common shares and incurring a minimum of $1,750,000 exploration expenditures within specified deadlines. Other Claims Sinbad Claims On March 31, 2009, the Company acquired the Sinbad Property in Utah, USA through the acquisition via plan of arrangement of Target Exploration and Mining Corp. (see Note 4). During the second quarter of fiscal 2010 the Company returned these claims and as a result the related costs of $229,796 were written off to operations. 6. FUTURE RECLAMATION COSTS April 30, 2010 April 30, 2009 Asset retirement obligation – beginning balance $ $ Liability incurred )1 Liability assumed – Target plan of arrangement - Accretion expense Asset retirement obligation – ending balance $ $ 1 The Company revised its estimates down from the previous year based on new information regarding potential reclamation costs to be incurred in the future. CROSSHAIR EXPLORATION & MINING CORP. NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS April 30, 2010 (Expressed in Canadian Dollars) 6. FUTURE RECLAMATION COSTS (cont’d) The Company has legal obligations associated with its Moran Lake, Silver Spruce CMB JV, Southern Golden Promise and Bootheel mineral properties for cleanup costs.These costs are anticipated to be incurred between 2011 and 2013. The total undiscounted amount of estimated cash flows required to settle the obligations is approximately $300,000, which was adjusted for inflation at the rate of 2%, discounted at 8% and projected out to 2013.Certain minimum amounts of asset retirement obligations will occur each year with the significant amounts to be paid on abandonment of the mineral property interests. 7.COMMITMENTS The Company has entered into operating lease agreements for its office premises in Vancouver.The annual commitment under these leases are: fiscal 2011- $139,365. In connection with the option agreement to earn in its 90% interest in the Moran Lake Property, beginning November 10, 2009, the Company is required to make advance royalty payments in the amount of $200,000 per year until the commencement of commercial production (See Note 15).The Company is also required to complete a bankable feasibility study that is due on or before November 10, 2013.In addition, as at April 30, 2010, the Company is required to spend approximately $394,600 (net of recoveries from the government of Newfoundland and our joint venture partner) to maintain the highest potential claims. 8.CAPITAL STOCK AND CONTRIBUTED SURPLUS Share and warrant issuances During the year ended April 30, 2010, common shares were issued as follows: (a) On November 19, 2009, the Company completed a brokered private placement of 5,000,000 units (the “Units”) at a price of $0.20 per Unit for gross proceeds of $1,000,000.Each Unit consisted of one common share and one common share purchase warrant (a “Warrant”) with each Warrant exercisable for one common share at an exercise price of $0.30 per common share for 24 months.The Company paid the Agent a commission equal to 8% of the gross proceeds and issued agent’s warrants exercisable to acquire 500,000 agent’s units (“Agent’s Units”) at an exercise price of $0.255 per Agent’s Unit (valued at $59,617), for a period of 24 months, expiring on November 19, 2011.Each Agent’s Unit consists of one common share and one warrant exercisable for one common share at an exercise price of $0.30 per common share for 24 months, expiring on November 19, 2011. The Company also concurrently closed a brokered private placement with the Agent of 5,100,000 flow-through shares at a price of $0.25 per flow-through share for gross proceeds of $1,275,000. Each flow-through share consisted of one common share which qualifies as a “flow-through share” for purposes of the Income Tax Act (Canada). The Company paid the Agent a commission equal to 8% of the gross proceeds raised by the flow-through private placement and issued 510,000 agent’s warrants (“Agent’s Warrants”) (valued at $60,809), with each Agent’s Warrant exercisable for one common share at an exercise price of $0.255 per common share, for a period of 24 months, expiring on November 19, 2011. (b) On December 2, 2009, the Company settled debt of $79,450 by the issuing 350,000 common shares. (c) On December 15, 2009, the Company completed a non-brokered private placement of 2,000,000 flow-through shares of Crosshair at a price of $0.25 per flow-through share for gross proceeds of $500,000.Each flow-through share qualifies as a “flow-through share” for the purposes of the Income Tax Act (Canada). In connection with the flow-through private placement the Company issued 120,000 warrants (6% of shares issued), (valued at $13,853), as a finder’s fee. CROSSHAIR EXPLORATION & MINING CORP. NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS April 30, 2010 (Expressed in Canadian Dollars) 8.CAPITAL STOCK AND CONTRIBUTED SURPLUS, (cont’d) Share and warrant issuances (cont’d) (d) 25,000 shares were issued from the exercise of stock options at price of $0.15 per share for gross proceeds of $3,750.An amount of $8,222 representing the fair value of the options on granting was reclassified from contributed surplus to capital stock on exercise. (e) On April 1, 2010, the Company closed a non-brokered private placement with Mineral Fields Group of 6,818,180 units (“Unit”) at a price of $0.22 per unit for gross proceeds of $1,500,000.Each Unit consists of one flow-through common share, which qualifies as a “flow-through share” for the purposes of the Income Tax Act (Canada), and one half of one transferable non-flow-through share purchase warrant (a “Warrant”).Each full Warrant has a two year term and is exercisable for one non-flow-through common share at an exercise price of $0.35 per common share for the first year and $0.40 for the second year following the date the private placement closes. In connection with the flow-through private placement the Company paid a finder’s fee of a cash commission equal to 5% and a due diligence fee equal to 3.5% of the gross proceeds received from the private placement and issued 511,364 (valued at $56,781) finder’s fee warrants exercisable to acquire that number of Units (“Agent’s Units”), at an exercise price of $0.22 per Agent’s Unit, for a period of 24 months following the date the private placement closes.Each Agent’s Unit consists of one common share and one half of one share purchase warrant on the same terms as the Warrants. All securities issued pursuant to the Private Placement are subject to a four month hold period that expires on August 2, 2010. During the year ended April 30, 2009, shares and warrants were issued as follows: (f) 20,000 common shares valued at $12,400 were issued for acquisition costs associated with the Golden Promise Property and 250,000 common shares valued at $170,000, were issued for acquisition costs associated with the Moran Lake Property. (g) 10,000,000 common shares valued at $5,100,000 and 7,500,000 warrants valued at $1,500,418, were issued to Universal as consideration for Universal – Silver Spruce CMB Joint Venture Property (Note 5).Each warrant entitles the holder to purchase one additional Crosshair common share at $1.00 for the three year period ending July 29, 2011.The warrants are subject to early expiry if Crosshair’s shares trade at a value of $2.00 or more for a period of 20 days.Both the shares and warrants are held in escrow and released as to 1,250,000 shares and 937,500 warrants every three months commencing in October 2008.Universal has granted Crosshair’s management a voting proxy over shares it holds or acquires through the exercise of the warrants.Universal can obtain a release from the escrow provisions and proxy rights in respect of shares and/or warrants it distributes to shareholders. (h) In connection with the plan of arrangement of Target Exploration & Mining Corp., (see Note 4) the Company issued 14,663,488 common shares valued at $2,194,417, 2,400,000 options valued at $12,310 and 2,283,300 warrants valued at $107,594. (i) In order to earn its 60% interest in the Golden Promise Property, the Company issued 2,655,000 common shares valued at $686,608 to Paragon Minerals Corp. (j) As of April 30, 2010 Universal has 1,429,000 shares and 1,074,000 warrants that remain in escrow. CROSSHAIR EXPLORATION & MINING CORP. NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS April 30, 2010 (Expressed in Canadian Dollars) 8.CAPITAL STOCK AND CONTRIBUTED SURPLUS (cont’d…) Share and warrant issuances (cont’d) During the year ended April 30, 2008, shares and warrants were issued as follows: (k) the Company completed an equity offeringwith Canaccord Capital Corporation as lead underwriter, under which the Underwriter has purchased 8,000,000 non flow-through units (“Units”) and 3,575,000 flow-through common shares at a price of $1.25 per Unit and $1.40 per Flow-Through Share, resulting in aggregate gross proceeds to the Company of $15,005,000. Each Unit consists of one common share and one transferable common share purchase warrant. Each Warrant entitles the holder thereof to purchase one common share at a price of $1.80 until October 4, 2009. Share issue costs of $1,161,402 were incurred in relation to this offering.The Underwriter was also issued 694,500 warrants (“Underwriters Warrants”) exercisable at $1.25 per warrant and expires on October 4, 2009.Each Underwriters’ warrant entitles the Underwriter to acquire one common share of the Company and one common share purchase warrant (“underlying warrant”) at a price of $1.80, up until October 4, 2009. (l) 20,000 common shares valued at $2.64 per share were issued for acquisition costs associated with the Golden Promise Property, 50,000 common shares valued at $2.90 per share were issued for acquisition costs associated with the Stormy Lake and Partridge River Properties, 250,000 common shares valued at $2.28 per share were issued for acquisition costs associated with the Moran Lake Property and 100,000 common shares valued at $2.44 per share were issued for acquisition costs associated with the Otter/Portage Lake Property. (m) 114 shares were returned to treasury to reduce the accumulated fractions held in the trustee account that was a result of rounding from ongoing exchanges processed for previous capital consolidations. (n) 1,288,984 shares pursuant to the exercise of stock options at prices ranging from $0.25 to $1.43 per share for gross proceeds of $966,681.An amount of $728,147 representing the fair value of the options on granting was reclassified from contributed surplus to capital stock on exercise. (o) 399,883 shares pursuant to the exercise of warrants at an exercise price of $1.25 per share for gross proceeds of $500,559. Warrants The following is a summary of warrants outstanding at April 30, 2010, 2009 and 2008 and changes during the years then ended. April 30, 2010 April 30, 2009 April 30, 2008 Number of Warrants Weighted Average Exercise Price Number of Warrants Weighted Average Exercise Price Number of Warrants Weighted Average Exercise Price Outstanding, beginning of the year $ $ $ Private placement/Issuance Exercised/cancelled ) - -- ) Outstanding, end of the year CROSSHAIR EXPLORATION & MINING CORP. NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS April 30, 2010 (Expressed in Canadian Dollars) 8.CAPITAL STOCK AND CONTRIBUTED SURPLUS (cont’d…) Warrants (cont’d) At April 30, 2010, the following warrants were outstanding: Outstanding Exercise Price ($) Expiry Date July 29, 20111 November 19, 20112 November 19, 20113 November 19, 20113 December 15, 20114 April 1, 20125 April 1, 20126 These warrants were issued in connection with the Silver Spruce CMB Joint Venture Property (Note 8(g)). These warrants were issued in connection with the private placement on November 19, 2009 (Note 8(a)). These warrants were issued to the Agent in connection with the private placement on November 19, 2009 (Note 8(a)). These warrants were issued to the Agent as a finder’s fee in connection with the private placement on December 15, 2009 (Note 8(c)). These warrants were issued in connection with the private placement on April 1, 2010 (Note 8(e)). These warrants were issued to the Agent as a finder’s fee in connection with the private placement on April 1, 2010 (Note 8(e)). Stock options The Company has a stock option plan whereby options may be granted to directors, employees, consultants and certain other service providers. The maximum number of options that can be issued are 11,308,528. Options are subject to the minimum vesting requirement of two years, with 25% of the total number of the options granted to be released every 6 months from the date of grant, with the exception of the options that were cancelled and re-granted to insiders during the second quarter, which had a vesting period of 12 months.As per the stock option plan options can be granted for a maximum term of 5 years. The following is a summary of stock options outstanding at April 30, 2010, 2009 and 2008 and changes during the years then ended. April 30, 2010 April 30, 2009 April 30, 2008 Number of options Weighted Average Exercise Price Number of options Weighted Average Exercise Price Number of options Weighted Average Exercise Price Outstanding, beginning of year $ $ $ Exercised ) - - ) Cancelled or expired ) ) ) Granted Outstanding, end of year $ $ $ Currently exercisable $ CROSSHAIR EXPLORATION & MINING CORP. NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS April 30, 2010 (Expressed in Canadian Dollars) 8.CAPITAL STOCK AND CONTRIBUTED SURPLUS (cont’d…) Stock options (cont’d…) During the year ended April 30, 2010, 1,050,000 stock options previously granted to non-insiders were re-priced from $0.87 to $0.23 per option, due to the prolonged decline in market conditions, and to aid in employee retention. At April 30, 2010, the following stock options were outstanding to directors, officers and employees: Outstanding Exercisable Exercise Price ($) Expiry Date May 11, 2010 (subsequently expired) August 16, 2010 January 5, 2011 January 5, 2011 January 18, 2011 April 24, 2011 May 1, 2011 August 21, 2011 August 29, 2011 November 15, 2011 March 6, 2012 March 23, 2012 April 18, 2012 May 1, 2012 August 1, 2012 August 29, 2012 October 15, 2012 February 26, 2013 April 23, 2013 May 23, 2013 June 5, 2013 August 1, 2013 September 15, 2013 October 23, 2013 October 27, 2013 December 17, 2013 May 28, 2014 August 10, 2014 November 30, 2014 December 21, 2014 January 6, 2015 - February 3, 2012 CROSSHAIR EXPLORATION & MINING CORP. NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS April 30, 2010 (Expressed in Canadian Dollars) 8.CAPITAL STOCK AND CONTRIBUTED SURPLUS (cont’d…) Stock-based compensation The Company recognizes compensation expense for all stock options granted using the fair value based method of accounting.The fair value of the options vested in the year ended April 30, 2010 totaled $1,099,173 (April 30, 2009 - $3,312,632, April 30, 2008 - $7,097,948), of this amount $49,489 (April 30, 2009 - $Nil, April 30, 2008 - $Nil) was allocated to the mineral properties.The weighted average price of options granted in the period was $0.24 (April 30, 2009 - $0.27, April 30, 2008 - $1.76). Where stock options were re-priced, new fair values were calculated based on the new exercise price and this new fair value used in determining compensation expense over the remaining vesting periods of the options. The following weighted average assumptions were used for the Black-Scholes method of valuation of stock options granted and re-priced during the years ended April 30, 2010, 2009 and 2008: April 30, 2010 April 30, 2009 April 30, 2008 Risk-free interest rate 1.02% 3.09% 3.06% Expected life of options 5 years 5 years 5 years Annualized volatility 103% 92% 154% Dividend rate 0% 0% 0% 9. SUPPLEMENTAL DISCLOSURES WITH RESPECT TO CASH FLOWS The following were significant non-cash investing and financing transactions during the year ended April 30, 2010: (a) Mineral property costs of $396,045 were included in accounts payable. (b) $49,489 of stock-based compensation was allocated to mineral properties. (c) 350,000 common shares of the Company were issued for mineral properties (Note 8(b)). (d) $8,222 was reallocated from contributed surplus to capital stock upon the exercise of stock options. (e) the Company issued a total of 1,641,364 agents’ warrants valued at $191,060 which were recorded as share issue costs and included in contributed surplus. These were reduced by $89,753 of cash share issuance costs which are included in contributed surplus. (f) the Company issued 8,409,090 warrants in connection with the private placements completed during the year valued at $616,011. (g) Included in mineral properties is $200,000 relating to the contingent liability (Note 15). (h) Included in mineral properties are $389,200 in future reclamation costs. CROSSHAIR EXPLORATION & MINING CORP. NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS April 30, 2010 (Expressed in Canadian Dollars) 9. SUPPLEMENTAL DISCLOSURES WITH RESPECT TO CASH FLOWS (cont’d) The following were significant non-cash investing and financing transactions during year ended April 30, 2009: (a) 10,270,000 common shares valued at $5,282,400, 2,655,000 common shares valued at $686,608 and 7,500,000 warrants valued at $1,500,418 were issued for property acquisitions (Note 8).Also, exploration equipment with a fair-market value of $63,672 was acquired in connection with the Universal – Silver Spruce CMB Joint Venture agreement. (b) Mineral property costs of $11,260 were incurred and included in accounts payable. (c) A mineral property impairment charge of $14,000,000 was charged in the last quarter of fiscal 2009. (d) Mineral property costs and the provision for future reclamation costs were increased by $70,783. (e) In connection with the plan of arrangement of Target Exploration & Mining Corp., (see Note 4) the Company issued 14,663,488 common shares valued at $2,194,417, 2,400,000 options valued at $12,310 and 2,283,300 warrants valued at $107,593. The following were significant non-cash investing and financing transactions during the year ended April 30, 2008: (f) a fair value of $728,147 was recognized in respect of options and agent warrants exercised (Note 8). (g) a total of 420,000 common shares valued at $1,011,800 were issued for property acquisitions (Note 8). (h) included in accounts payable was $1,018,647 related to mineral property costs. (i) the Company issued a total of 694,500 agent warrants at a fair value of $238,392 as share issue costs. 10.RELATED PARTY TRANSACTIONS During the year ended April 30, 2010, the Company entered into transactions with related parties as follows: · The $26,250 in management fees owing at April 30, 2009, to former directors of Target were paid during the period. · The $24,998 owing in legal fees at April 30, 2009, was paid during the period, to the law firm of which a director is a partner. · At April 30, 2010, the Company had a receivable of $2,669 (April 30, 2009 - $Nil) from a company with a director and officer in common.This amount was owed for shared office services, such as rent, office supplies and related utilities, and is included in Receivables. · The Company entered into a contract with a management company with a director and officer in common, whereby the management company will provide shared office and payroll services to the Company.During the year ended April 30, 2010, the Company has paid a total of $203,639 (April 30, 2009 - $38,498, April 30, 2008 - $Nil) to this management company for such services and has deposits on hand with this company of $130,514 (2009 - $Nil) (included in Prepaid expenses) to be used against services to be provided in the future. · incurred management fees of $77,500 (2009 – $12,500, 2008 - $15,600) to a company owned by a director and officer of the Company.As at April 30, 2010 $4,294 (2009 - $47,250) was owing to companies owned by directors and officers of the Company and was included in due to related parties. CROSSHAIR EXPLORATION & MINING CORP. NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS April 30, 2010 (Expressed in Canadian Dollars) 10.RELATED PARTY TRANSACTIONS (cont’d) · paid rent for its Newfoundland office of $6,592 (2009 - $97,153, 2008 - $45,660) to a private company that has a director in common.In July 2009, the Company terminated the use of this office space. · Consulting fees include $50,350 (2009 - $Nil, 2008 - $Nil) of fees paid or accrued to companies owned by directors and officers of the Company.Management fees include $17,082 (2009 - $31,250, 2008 - $56,250) of fees paid or accrued to companies owned by directors and officers of the Company. · incurred independent directors’ fees of $Nil (2009 - $100,500, 2008 - $108,500). These transactions were incurred in the normal course of operations, and were undertaken with the same terms and conditions as transactions with unrelated parties.The amounts due to related parties are unsecured, non-interest bearing and have no fixed terms of repayment. 11.INCOME TAXES A reconciliation of income taxes at statutory rates with the reported taxes is as follows: Loss before income tax recovery $ ) $ ) $ ) Expected income tax recovery at statutory rates $ ) $ ) $ ) Non-taxable items Non-capital loss and resource expenditure benefits unrecognized (recognized) ) Total income recovery $ ) $ ) $
